Citation Nr: 0607253	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for left ankle and left 
foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

In March 1989, the RO determined that the veteran's VA claims 
file had been lost; the current file is a rebuilt one.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision.  The veteran filed a 
notice of disagreement (NOD) in September 1996, and the RO 
issued a statement of the case (SOC) in October 1996. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 1996.

In November 1996, the veteran testified during a hearing 
before RO personnel; the transcript of that hearing is of 
record.

In December 1998, January 2000, January 2002, June 2004, and 
March 2005, the Board remanded the claim on appeal to the RO 
for additional action.  Following completion of the requested 
action, the RO continued the denial of the veteran's claim 
(as reflected in July 1999, July 2001, February 2004, January 
2005, and August 2005 SSOCs).  Subsequently, the matter has 
been returned to the Board for further appellate 
consideration. 

As a final preliminary matter, the Board notes that, in May 
2002, in June 2003, and again in February 2005, the veteran 
raised the issue of entitlement to service connection for 
left ankle and left foot disabilities secondary to his 
service-connected disabilities.  Since the RO has not 
adjudicated a claim for secondary service connection for left 
ankle and left foot disabilities, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  With the exception of February 1974 dental records, there 
are no records from the veteran's period of active service, 
and the only available records pertinent to examination for 
subsequent Reserve Officer Training Corps (ROTC) reflect no 
complaint, findings, or diagnosis of any left ankle and/or 
foot problems. 

3.  Post service records do not document a left ankle and/or 
left foot disability until many years after discharge from 
active service, and persuasive medical opinion on the 
question of etiology of a current left ankle and left foot 
disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for left ankle and left 
foot disabilities are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the matter on appeal has 
been accomplished.

Through the February 2000, January 2002, March 2002, July 
2004 and April 2005 notice letters; the October 1996 SOC; and 
the February 1997, February 1998, July 1999, July 2001, 
February 2004, January 2005 and August 2005 SSOCs, the 
veteran and his representative were notified of the legal 
criteria governing the claim on appeal, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2002, March 2002, July 
2004 and April 2005 RO letters, the SOC and the SSOCs satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the veteran was invited to submit 
evidence in his possession that supported his claim.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA  
that the claimant provide any evidence in the claimant's  
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

In the appeal now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided after 
the August 1996 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until late 2000.  Moreover, the Board also finds that the 
lack of pre-adjudication notice in this case has not, in any 
way, prejudiced the veteran.  In this regard, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" Mayfield v.  
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, numerous RO letters, SOC and SSOCs have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board's remands, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal. The RO most 
recently adjudicated the veteran's claim in August 2005 on 
the basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining VA and private medical records and reconstructing 
the VA claims file.  In addition, the veteran has been 
afforded several comprehensive VA examinations, the reports 
of which are of record.  As noted above, the veteran 
testified during a RO hearing in November 1996, and a 
transcript of the hearing is of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that 
needs to be obtained.

The Board also points out that, in December 1995, the RO 
notified the veteran that it was unable to locate his claims 
file and to provide any documentation that he had, such as 
letters from the RO, which showed what his service-connected 
disabilities were.  In May 1996, the RO made a request to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records.  In a May 1996 letter, the RO 
requested that the veteran submit any of his service medical 
records in his possession.  In October 1996, the NPRC 
provided the RO with dental clinic records from active 
service dated in February 1974, and ROTC medical records 
dated from May 1976.  In February 1998, the veteran's 
representative submitted a copy of an August 1979 RO award 
letter granting service connection for a right eyelid 
condition, scars-ingrown toenails both great toes, scar-wound 
to right hand, scar-war removal both hands, scalp condition 
and arthritis, right great toe effective January 1979.  The 
award letter also reflects that service-connection was denied 
for a neck injury (claimed as a head injury); for back 
injury; and for right knee injury, if existent.   

The Board finds that any failure on the part of VA in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

Information contained in the claims file indicates that the 
veteran had previously applied for VA benefits.  However, his 
original claims file, along with his service records, had 
been lost.  As attempts to locate his claims file were 
unsuccessful, the RO rebuilt his claims file; however, the 
only medical records pertinent to his period of active 
service are e dental clinic records dated in February 1974.    

The report of a May 1976 ROTC cadet examination reflects that 
the veteran's feet and lower extremities were clinically 
evaluated as normal.  On a contemporaneous Report of Medical 
History completed by the veteran, he denied having cramps in 
his legs; broken bones; arthritis; bone, joint or other 
deformity; or foot trouble.  The veteran also indicated that 
he had not been treated within the past five years for 
anything other than minor illnesses.   

A July 1977 VA outpatient record reflects that the veteran 
complained of a right ear ache.  He was diagnosed with 
external otitis.  

An August 1978 VA outpatient record reflects that the 
veteran's chief complaint was that his right knee hurt off 
and on with general weakness.  The veteran stated that he 
hurt his knee in a car accident in 1974 while in service.  
The diagnosis was right knee pain. 

A November 1995 letter from A. Fortuna, D.P.M, indicated that 
the veteran had been under his care since November 1992 for 
numerous foot pathologies and had undergone eight surgical 
procedures on both feet since discharge from service.  Dr. 
Fortuna wrote that during service as an infantry mechanic, 
the veteran contracted several foot and ankle diseases that 
had been progressively worsening over the years.  The doctor 
also provided that during service the veteran injured both 
feet in an accident and suffered from a severe case of 
"trench foot."  He stated that these foot injuries had lead 
to a "painful heel syndrome" and multiple bone spurs.  Dr. 
Fortuna stated that the veteran was currently being treated 
for chronic tinea pedis, chronic calcaneal bursitis with 
osseous spur formation and traumatic arthritis of both ankles 
and sub-talar joints.  The doctor reported that 
neurologically, the veteran showed diminished sensitivity to 
soft, sharp, and vibratory sensation.  The veteran complained 
of periodic episodes of numbness and tingling of both feet.  
The veteran showed an abnormal gait with excessive pronation 
bilaterally.  Dr. Fortuna commented that the veteran 
experienced difficulty walking due to chronic calcaneal 
bursitis and a traumatic type arthritis of both feet and 
ankles that appeared chronic in nature.  

On VA examination in May 1996, the veteran complained of achy 
and painful feet, ankles and knees, the cause of which was 
unknown.  The examiner reported that the veteran could give 
absolutely no history of any traumatic injury of the feet, 
ankles and/or knees.  The examiner commented that although 
the veteran stated that he had ingrown toenails of both big 
toes in service, that would certainly have nothing to do with 
traumatic arthritis.  The veteran stated that he knew of no 
diagnosis for his aches and pains.  X-rays of the feet and 
ankles showed degenerative changes and calcaneal spurs.  The 
examiner noted that the veteran was limping and had a walking 
cane.  His feet were normal in appearance except for numbing 
of a toenail of both big toes.  The veteran could not stand 
on his tip toes or on his heels.  The diagnosis was that 
traumatic arthritis was not found and that the veteran had 
degenerative joint disease, both feet.  

In his September 1996 notice of disagreement, the veteran 
contended that he told the VA examiner about his history of 
traumatic injury to his toes, feet and ankles which he 
asserted included having had ingrown toenails, jungle rot, 
and toe swelling.  He stated that he had surgery at Fort Dix, 
New Jersey in April 1974 at which time the doctor told him, 
essentially, that due to his jumping up and down off trucks 
and the pounding on his feet during service, he suffered 
traumatic injury of his toes which led to traumatic 
arthritis.  

In a November 1996 letter, J. A. Mingroni, D.O., indicated 
that the veteran had been under his care for approximately 15 
years.  Dr. Mingroni noted that the veteran suffered from 
traumatic arthritis, bilateral great toes and that the 
veteran had this condition while in service.  The veteran 
stated that he had other problems with his toes while in 
service involving ingrown toe nails and fungal infections.  
The doctor reported that the veteran was treated by Dr. Peter 
Coca, an army-navy physician, during service and after he was 
discharged for a period of seven years.  However, due to Dr. 
Coca's illness and ultimate death, the veteran started 
treating with him for traumatic arthritis.   

During the November 1996 hearing before RO personnel, the 
veteran testified that his current problem was pain and 
swollen great toes from traumatic arthritis.  The veteran 
stated that during service, while in basic training, he 
stubbed his toe while running and he went to sick call where 
he was given a couple of days of bed rest.  He also contended 
that he sprained his right ankle in service.  In addition, he 
asserted, in essence, that while in Korea, he hit his foot on 
a tire apparatus requiring him to go to sick call where he 
was treated for an ingrown toenail problem.  He testified 
that he also fell in a ditch and hurt his foot.  He also 
testified that he used to go to sick call a lot for his feet, 
and he was told that he had fungus of the toenails and the 
toes.  He testified that, after discharge, in October 
"1972", he went to the VA outpatient clinic on Cherry 
Street for the fungus on his toes, warts on his hands and a 
sty on his eye. 

In December 1996 statements, the veteran's brother and sister 
indicated awareness that the veteran experienced foot health 
problems in service. 

An April 1998 VA outpatient record reflects that the veteran 
complained of foot pain, right great than the left, since 
being in the military.  The assessment was chronic foot pain 
and history of arthritis.  

In a November 1999 letter, V. J. Ciullo, D. P. M., noted that 
the veteran stated he hurt his right foot in July 1973 where 
he stubbed his great toe of his right foot working in the 
motor pool.  Dr. Ciullo's impression was post traumatic 
degenerative joint disease causing Hallux Rigidus of the 
first metatarsalphangeal joint, right foot; compensatory gait 
abnormality and compensatory knee and low back pain.  

In a July 2001 decision, the RO decided that service 
connection for musculoskeletal disability of the ankles and 
feet other than traumatic arthritis right great toe, right 
ankle strain and plantar fascilitis right foot, was not 
established. 

In a September 2002 letter, Dr. Mingroni stated that the 
veteran's diagnosis was post traumatic degenerative joint 
disease causing Hallux Rigidus of the first 
metatarsalphangeal joint, right foot; compensatory gait 
abnormality; and compensatory knee and low back pain.  
 
On VA examination in January 2004, the examiner noted that 
the veteran ambulated with a significant limp.  As regards 
the left ankle, the examiner reported that the veteran had 
plantar flexion from 0 to 45 degrees and dorsiflexion from 0 
to 45 degrees.  There was no laxity of the left ankle joint.  
The examiner noted that the veteran had one abnormality of 
the left foot, which was the loss of the toenail on the left 
side.  The examiner stated that, in his opinion, there were 
no gross abnormalities of the left foot at that time.  In a 
February 2004 addendum, the examiner noted that the claims 
file was completely reviewed and there was no left foot or 
left ankle condition.  

In a July 2004 VA examination report, the examiner reiterated 
the Board's June 2004 remand instructions.  He noted that the 
claims file was reviewed as well as private physician records 
and VA examination reports.  The examiner commented that the 
veteran had no basis for his claim since the military medical 
records available to the examiner as late as May 1976 
described the veteran's feet as normal with the veteran 
reporting no symptoms at the time of that examination and 
because there was absolutely nothing in the available 
military medical records of any feet disorder during the 
veteran's military service.  The examiner indicated that he 
had reviewed Dr. Fortuna's 1995 letter and he found it 
absolutely irrelevant to this claim.  On examination, the 
veteran walked slowly, unassisted and told the examiner that 
both feet were tender from the toes right up to the ankles.  
The examiner stated that both feet and both ankles looked 
entirely normal.  Dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees.  There was no demonstrated laxity of 
either ankle.  The examiner commented that he had absolutely 
no diagnosis for the veteran's questionable feet and both 
ankles pain, and commented that it would be ludicrous to 
ascribe the veteran's feet and ankle problems to any 
arthritis of the right big toe and/or any ingrown toenails.  
The diagnosis was both ankles and feet chronic pain, cause 
unknown, and without absolutely any evidence of relationship 
to military service.

In a March 2005 letter, S. F. Boc, D.P.M., stated that he 
evaluated and treated the veteran for bilateral foot and 
ankle pain.  The veteran stated that he had stiffness and 
soreness in the right ankle for about 30 years and has had 
progressive problems because of compensation on the left side 
for the last 10 years.  Clinically, the veteran had decreased 
motion of the ankle and subtalar bilaterally, as well as 
severe decreased motion of the right first 
metatarsophalangeal joint (MTPJ) and to a lesser degree to 
the left.  He also exhibited digital and metatarsal 
deformities with hammertoes.  Radiographic evaluation showed 
degenerative joint disease of the ankle and subtalar joint, 
right greater than left, with hallux limitus of the right 
foot.  Initial assessment was degenerative joint disease both 
ankles, hallux limitus of the right foot, digital and 
metatarsal deformities bilaterally with gait abnormalities. 

In an April 2005 letter, R. E. Silk, M.D., stated that it was 
evident that the veteran continued to exhibit progression of 
his degenerative joint disease of both ankles, hallux limitus 
of the right foot, digital and metatarsal deformities 
bilaterally with definite gait abnormalities.  Dr. Silk noted 
that the veteran gave a history of hypertensive heart disease 
and diabetes.  

In April 2005 the veteran was afforded another VA 
examination; however, the examiner noted in a May 2005 
examination report that only two sentences of his dictated 
report could be transcribed due to technical difficulties.  
These sentences were reported by the examiner, "examination 
of the right foot revealed fairly advanced degenerative 
change involving the MP joints of the great toe with 
formation of sizable marginal osteophytes.  Examination of 
the left foot revealed no significant abnormalities.  
Examination of the right and left ankle revealed no bony or 
joint abnormality."  Consequently, the examiner had the 
veteran return and another examination was conducted in May 
2005.  

In a May 2005 VA examination report, the examiner noted that 
the claims file was available and was reviewed carefully to 
specifically include a careful review of the VA examination 
request.   The examiner indicated that a review of the 
service medical records revealed that the veteran checked off 
"no" for foot troubles on a May 21, 1976 general medical 
evaluation.  The examiner noted that he had reviewed the 
November 1995 letter from Dr. Fortuna, the May 1996 VA 
examination report, and the September 2002 letter from Dr. 
Mingroni.  The veteran claimed that his left foot and ankle 
arthritis resulted from abnormal weight bearing from the 
right foot.  The veteran complained of significant pain with 
standing, especially when he bears additional weight on the 
left foot.  The examiner commented that interestingly, the 
veteran used a cane in his right hand and had an abnormal 
gait. 

On physical examination, the veteran had decreased sensation 
to light touch in both feet, extending to the proximal calf 
area.  He also had decreased sensation to position sense in 
the toes.  Ankle position sense was intact in both feet.  
There was no abnormal callous formation on either foot.  
There was prominence of the MTPJ of the right, but not of the 
left.  Examination of the right ankle revealed 0 degrees 
dorsiflexion.  Plantar flexion was 0 to 35 degrees, at which 
point the veteran complained of pain and was unable to 
further plantar flex.  Examination of the left ankle revealed 
0 degrees dorsiflexion and plantar flexion is 0 to 45 degrees 
with pain at the extreme of plantar flexion.  The veteran 
while standing showed no hallux valgus, although there was 
prominence of the MTPJ, secondary to the degenerative joint 
disease.  X-rays of the feet were normal.  X-ray of the right 
ankle showed degenerative joint disease and the left ankle 
was normal.  The impression was degenerative joint disease of 
the right great toe MTPJ; no musculoskeletal abnormality 
identifiable in the ankle of either foot or the left foot; 
and significant peripheral neuropathy, more likely than not 
secondary to the veteran's diabetes.  The examiner further 
opined that it was more likely than not that the veteran's 
complaints of severe pain in both feet and ankles was related 
to the neuropathy, rather than to any underlying 
musculoskeletal condition. 



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d) (2005).  

Certain chronic diseases (such as arthritis), will be 
presumed to have been incurred in service if manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis); this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

Initially, the Board notes that the record does include 
medical evidence of disability affecting the left ankle and 
foot.  A November 1995 letter by Dr. Fortuna reflects 
assessment of chronic tinea pedis, chronic calcaneal bursitis 
with osseous spur formation and traumatic arthritis of both 
ankles and sub-talar joint  A March 2005 letter by Dr. Bock 
reflects an assessment of degenerative joint disease both 
ankles and digital and metatarsal deformities bilaterally 
with gait abnormalities.  While various VA examiners-to 
include the May 2005 VA examiner-found no musculoskeletal 
disability of the left ankle and/or foot, the May 2005 
examiner diagnosed peripheral neuropathy of the lower 
extremities.  

However, as noted above, current disability is not the only 
requirement for an award of service connection.  Here, the 
claim must fail because there is no persuasive evidence of a 
nexus between any disability affecting the current left ankle 
and/or left foot and the veteran's military service.  

As noted above, unfortunately, through no fault of the 
veteran, there are no pertinent records from the veteran's 
period of active service from October 1972 to October 1974.  
The Court has held that, in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of- the-doubt rule in the 
final decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's has analyzed this claim with these 
heightened duties in mind.

The Board points out that during the November 1996 hearing, 
the veteran testified that during service, he stubbed his 
toe, sprained his right ankle, hit his foot on a tire 
apparatus, received treatment for an ingrown toenail problem, 
fell in a ditch where he hurt his foot and that he went to 
sick call for his feet where he was told that he had fungus 
of the toes and toenails.  However, the veteran did not 
assert that he received treatment for a left ankle and/or 
left foot condition in service.

Moreover, the report of the veteran's May 1976 ROTC cadet 
examination-less than two years after discharge from his 
period of active service-reveals that the veteran's feet and 
lower extremities were clinically normal and the veteran's 
contemporaneous self-reported of medical history did not 
include complaints of feet or ankle conditions or arthritis.  
Thus, notwithstanding the veteran's current assertions of an 
in-service injury to his left ankle and left foot, the 
available medical evidence does not establish that any left 
ankle and/or left foot disability was present shortly after 
his period of active service.  

In fact, post-service medical records do not establish the 
presence of any left foot or left ankle conditions for 
several years after service, and the veteran does not assert 
otherwise.  In fact, during the November 1996 hearing, the 
veteran testified that, after discharge he went to the VA 
outpatient clinic for problems related to fungus on his toes, 
warts on his hands and a stye on his eye, but he did not 
assert that he sought treatment for any left ankle or left 
foot condition after discharge.  A medical records from July 
1977 until May 1996 are silent for any complaints, finding or 
diagnosis for a left ankle and/or left foot condition.  The 
first medical assessment of left ankle and/or left foot 
disability is Dr. Fortuna's November 1995 assessment of 
chronic tinea pedis, chronic calcaneal bursitis with osseous 
spur formation and traumatic arthritis of both ankles and 
sub-talar joints.  While these assessments were later called 
into question, in particular, by the May 2005 VA examiner 
(who found no musculoskeletal disability affecting the left 
ankle and/or left foot), the fact remains that no left ankle 
and/or left foot disability was shown until some years after 
the veteran's discharge from active duty service.  

There also is no persuasive evidence of a nexus between any 
left ankle and left foot disability and service, to include 
any alleged injury therein.  In fact, the persuasive medical 
evidence on the question of medical etiology of current 
disability affecting the left ankle and/or foot weighs 
against the claim.  

The only medical opinion that appears to support the claim is 
the November 1995 letter authored by Dr. Fortuna, in which 
the doctor opined that the veteran's foot injuries in service 
lead to a "painful heel syndrome" and multiple bone spurs.  
Clearly, however, this opinion is based solely on the 
veteran's own reported history, and not on consideration of 
records that document no left ankle and/or left foot 
condition for many years after discharge from active service.  
The Board points out that, as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (and/or incomplete) factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  

By contrast, the Board notes that the remaining medical 
opinion evidence-specifically,  medical opinions by the May 
1996, July 2004 and May 2005 VA examiners-each tends to 
weigh against the claim.

As indicated above, the May examiner reported that the 
veteran gave a history of ingrown toe nails on both big toes, 
which the examiner opined would certainly have nothing to do 
with traumatic arthritis; the examiner further noted e 
examiner noted that the veteran could not provide a history 
of any traumatic injury of the feet, ankles and/or or knees.  
The physician's diagnosis was that traumatic arthritis was 
not found and that the veteran had degenerative joint disease 
of both feet.  The July 2004 examiner noted that the May 1976 
ROTC cadet examination report and self report by the veteran 
reflected that the veteran's feet were normal and that there 
was no report of symptoms by the veteran.  The examiner 
opined that he had no diagnosis for the veteran's ankle and 
foot pain, and that it would be ludicrous to ascribe the 
veteran's feet and ankle problems to any arthritis of the 
right big toe and/or any ingrown toenails.  

The May 2005 examiner also noted that, in the May 1976 report 
of medical history, the veteran checked off "no" for foot 
troubles.  The physician specifically commented that the 
current x-rays of the veteran's feet and left ankle were 
normal.  The physician found that the veteran had no 
musculoskeletal abnormality identifiable in the left ankle or 
left foot.  However, the physician diagnosed the veteran with 
significant peripheral neuropathy and opined that this 
condition was more likely than not secondary to the veteran's 
diabetes.  The physician further opined that it was more 
likely than not that the veteran complaints of severe pain in 
both feet and ankles was related to the neuropathy, rather 
than any underlying musculoskeletal condition.  

The Board finds the aforementioned medical evidence-
particularly, the opinion of the May 2005 VA examiner-
constitutes probative (persuasive) evidence on questions as 
to the nature and medical etiology of any current disability 
affecting the current left ankle and/or left foot.  That 
examiner's opinion-obtained to resolve questions as to 
diagnosis and medical etiology of any current left ankle 
and/or left foot disability-clearly was based upon a 
thorough examination of the veteran and consideration of his 
documented medical history and assertions; moreover, the 
rationale underlying the opinion is reasonable and supportive 
by the objective record and apparent consideration of sound 
medical principles.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Thus, the preponderance of the competent evidence weighs 
against the claim.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, his brother's and sister's 
statements submitted on his behalf, as well as his 
representative's contentions advanced in support of the claim 
on appeal.  However, as each is a layman without the 
appropriate medical training and expertise, none is competent 
to render a probative opinion on a medical matter, such as 
whether there is a medical relationship between any current 
disability affecting the left ankle and/or left foot and the 
veteran's service.  See Bostain v. West, 11 Vet. App.  124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.  492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the Board concludes that the claim 
for service connection for claimed left ankle and left foot 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for left ankle and left foot disabilities 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


